



Exhibit 10.1



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of August 7, 2015, and is between the Lenders identified on the
signature pages hereof, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited
liability company, as administrative agent for the Lenders (in that capacity,
“Agent”), BOISE CASCADE COMPANY, a Delaware corporation (“Boise Cascade”), and
the Subsidiaries of Boise Cascade identified as Borrowers on the signature pages
hereof (such Subsidiaries, together with Boise Cascade, “Borrowers”).
WHEREAS, the Lenders, Agent, and Borrowers entered into an Amended and Restated
Credit Agreement dated as of May 15, 2015 (as amended, restated, supplemented,
or otherwise modified before the date of this Amendment, the “Credit
Agreement”); and
WHEREAS, Boise Cascade desires that Agent and the Revolving Lenders amend the
Applicable Margin as set forth herein. Agent and the Revolving Lenders are
willing to make the foregoing amendment subject to the terms of this Amendment.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.
2.    Amendment. Subject to the satisfaction of the conditions to the Amendment
Effective Date set forth in Section 4 hereof, Borrowers, Agent and the Revolving
Lenders hereby agree as follows:
(a)    The definition of “Applicable Margin” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Applicable Margin” means, as of any date of determination with respect to any
portion of the outstanding Advances or the Term Loan, the applicable margin set
forth in the following table applicable to the Advances or the Term Loan, as the
case may be, and that corresponds to the most recent Average Excess Availability
calculation delivered to Agent pursuant to Section 5.1 of the Agreement (the
“Average Excess Availability Calculation”):

69486695_2

--------------------------------------------------------------------------------




 
 
Applicable Margin Advances
Level
Average Excess Availability Calculation
Base
Rate Loans
LIBOR Rate Loans
I
If Average Excess Availability
is greater than 66%
of the aggregate Revolver Commitments
0.25%
1.25%
II
If Average Excess Availability
is greater than 33% but less than or equal to 66% of the aggregate Revolver
Commitments
0.50%
1.50%
III
If Average Excess Availability
is less than or equal to 33%
of the aggregate Revolver Commitments
0.75%
1.75%



 
 
Applicable Margin Term Loan
Level
Average Excess Availability Calculation
Base
Rate Loans
LIBOR Rate Loans
I
If Average Excess Availability
is greater than 40%
of the aggregate Revolver Commitments
0.75%
1.75%
II
If Average Excess Availability
is greater than 20% but less than or equal to 40% of the aggregate Revolver
Commitments
1.00%
2.00%
III
If Average Excess Availability
is less than or equal to 20%
of the aggregate Revolver Commitments
1.25%
2.25%

The Applicable Margin shall be based upon the most recent Average Excess
Availability Calculation, which will be calculated as of the end of each fiscal
quarter. The Applicable Margin shall be re-determined quarterly on the first day
of the month following the date of delivery to Agent of the certified
calculation of Average Excess Availability pursuant to Section 5.1 of the
Agreement; provided, however, that if Borrowers fail to provide such
certification when such certification is due, the Applicable Margin shall be set
at the margin in the row styled “Level III” of each of the immediately foregoing
tables as of the first day of the month following the date on which the
certification was required to be delivered until the date on which such
certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification). In
the event that the information

2
69486695_2

--------------------------------------------------------------------------------




regarding Average Excess Availability contained in any certificate delivered
pursuant to Section 5.1 of the Agreement is shown to be inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (a “Higher Applicable Margin Period”) than the
Applicable Margin actually applied for such Higher Applicable Margin Period,
then (i) Borrowers shall immediately deliver to Agent a correct certificate for
such Higher Applicable Margin Period, (ii) the Applicable Margin shall be
determined as if the correct Applicable Margin (as set forth in the applicable
table above) were applicable for such Higher Applicable Margin Period, and
(iii) Borrowers shall within one (1) Business Day deliver to Agent full payment
in respect of the accrued additional interest as a result of such increased
Applicable Margin for such Higher Applicable Margin Period, which payment shall
be promptly applied by Agent to the affected Obligations.
3.    Representations. To induce Agent and the Revolving Lenders to enter into
this Amendment, each Borrower hereby represents to Agent and the Revolving
Lenders as of the date hereof as follows:
(a)    that such Borrower is duly authorized to execute and deliver this
Amendment, and that each Loan Party is duly authorized to perform its
obligations under the Loan Documents to which it is a party;
(b)    that the execution and delivery of this Amendment by such Borrower do not
and will not violate any material provision of federal, state or local law or
regulation applicable to it or of their respective Governing Documents, or of
any order, judgment, or decree of any court or other Governmental Authority
binding on them;
(c)    that this Amendment is a legal, valid, and binding obligation of each
Loan Party hereto, enforceable against such Loan Party in accordance with its
terms, except as enforcement is limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally;
(d)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, the representation and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), in each case with the same effect as if such representations and
warranties had been made on the Amendment Effective Date, except to the extent
that any such representation or warranty expressly relates to an earlier date;
and
(e)    that, as of the Amendment Effective Date and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.
4.    Conditions. This Amendment shall become effective on the date this
Amendment shall have been executed and delivered by Agent, the Revolving Lenders
and Borrowers, and acknowledged by the Guarantor (such date, the “Amendment
Effective Date”).

3
69486695_2

--------------------------------------------------------------------------------




Agent’s delivery to Boise Cascade of a copy of this Amendment executed by all
necessary parties described in this Section 4 shall be deemed evidence that the
Amendment Effective Date has occurred.
5.    Miscellaneous. (a) This Amendment is governed by, and is to be construed
in accordance with, the laws of the State of New York. Each provision of this
Amendment is severable from every other provision of this Amendment for the
purpose of determining the legal enforceability of any specific provision.
(b)    This Amendment binds Agent, the Revolving Lenders and Borrowers and their
respective successors and assigns, and will inure to the benefit of Agent, the
Revolving Lenders and Borrowers and the successors and assigns of Agent and each
Revolving Lender.
(c)    Except as specifically modified by the terms of this Amendment, all other
terms and provisions of the Credit Agreement and the other Loan Documents are
incorporated by reference in this Amendment and in all respects continue in full
force and effect. Each Borrower, by execution of this Amendment, and the
Guarantor, by acknowledgement of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of Agent and the Lenders).
(d)    This Amendment is a Loan Document. Each Borrower acknowledges that
Agent’s reasonable costs and expenses (including reasonable attorneys’ fees)
incurred in connection with this Amendment constitute Lender Group Expenses.
(e)    The parties may sign this Amendment in several counterparts, each of
which will be deemed to be an original but all of which together will constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
[SIGNATURE PAGES TO FOLLOW]
    

4
69486695_2

--------------------------------------------------------------------------------




The parties are signing this First Amendment to Amended and Restated Credit
Agreement as of the date stated in the introductory clause.
BOISE CASCADE COMPANY,
a Delaware corporation, as a Borrower
By:    /s/ Wayne Rancourt 
Name:    Wayne Rancourt
Title:    EVP, CFO & Treasurer
BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Wayne Rancourt  
Name:    Wayne Rancourt
Title:    EVP, CFO & Treasurer
BOISE CASCADE WOOD PRODUCTS, L.L.C.,
a Delaware limited liability company, as a Borrower
By:    /s/ Wayne Rancourt 
Name:    Wayne Rancourt
Title:    EVP, CFO & Treasurer

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender
By:    /s/ Nicholas Ply
Name:    Nicholas Ply
Title:    Vice President

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By:    /s/ Gregory A. Jones
Name:    Gregory A. Jones
Title:    Senior Vice President

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Thomas P. Chidester
Name:    Thomas P. Chidester
Title:    Vice President

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Lender
By:    /s/ Jordan Azar
Name:    Jordan Azar
Title:    Authorized Officer

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By:    /s/ Jeanette Vanderbergh
Name:    Jeanette Vanderbergh
Title:    Senior Vice President

[Signature page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




Acknowledged and Agreed:
BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.,
a Delaware corporation, as Guarantor
By:    /s/ Wayne Rancourt
Name:    Wayne Rancourt
Title:    EVP, CFO & Treasurer

[Signature page to First Amendment to Amended and Restated Credit Agreement]